Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 9, 10, 13 – 18, the prior art fails to disclose in combination with all of the limitations, an inverter type generator  having an alternator and converter as specifically described in the independent claims and further disclosing that the bridge rectifier has upper and lower three sets of elements and having switching elements  and thyristors connected in parallel and further turning off the lower duty switches and controlling the duty of the thyristors while turning off the upper switches so that output voltage of the rectifier is reduced when a detected value of the direct current terminal voltage output from the converter exceeds the target voltage and further disclosing turning on the thyristors while turning off the upper switches and controlling the duty of the lower switches so that t output of the rectifier increases by an electromagnetic force  when the detected value of the direct current voltage from the converter is less than the target voltage and varying the duty for turning on the lower switches in accordance with deviation between the target voltage and the detected value so as to bring the detected value closed to the target value voltage when the value of the direct current terminal voltage from the converter is less than the target voltage and having a detection circuit detecting a phase and a zero cross from the alternator and controlling the switches based on the phase and zero cross detected by the detection circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 15, 2022